        Case 4:18-cv-01224 Document 80 Filed on 02/26/21 in TXSD Page 1 of 9
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                  February 26, 2021
                           UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

JOSE GOMEZ,                                    §
                                               §
          Plaintiff,                           §
VS.                                            § CIVIL ACTION NO. 4:18-CV-1224
                                               §
CITY OF HOUSTON, TEXAS, et al,                 §
                                               §
          Defendants.                          §

                        MEMORANDUM OPINION AND ORDER

         Pending before the Court is Defendant City of Houston’s (“City”) Motion for

Summary Judgment. (Dkt. 57) Having carefully reviewed the motion, response, reply,

applicable law, and the entire record, the motion is GRANTED.

   I.       FACTUAL BACKGROUND

         The relevant factual background for the Court’s analysis of this motion can be

found in the Court’s Memorandum Opinion and Order regarding the Motion for

Summary Judgment filed by Defendants Jacob Simmerman, Ron Kloeppel, and

Christopher Heaven (collectively “Officer Defendants”), docket entry 79, dated February

26, 2021.

         Gomez filed this lawsuit against the City seeking to hold it responsible for alleged

unconstitutional actions of the Officer Defendants in arresting him. Specifically, Gomez

has asserted a claim under 42 U.S.C. § 1983 against the City of Houston under the theory

of municipal liability asserting that, in arresting him, the Officer Defendants acted in in

accordance with the City of Houston’s practice, custom, or policy of using excessive


1/9
      Case 4:18-cv-01224 Document 80 Filed on 02/26/21 in TXSD Page 2 of 9




force on individuals, improperly charging suspects with resisting arrest to cover up the

excessive force, and not properly training or disciplining its officers with respect to the

use of force. (Dkt. 9) In response the City has moved for summary judgment on the

grounds that Gomez has failed to establish a claim for municipal liability against the City

and it is entitled to summary judgment as a matter of law. For the reasons discussed in

greater detail below, the Court finds that motion should be granted.

   II.      APPLICABLE LAW

         Under Federal Rule of Civil Procedure Rule 56, summary judgment is appropriate

“if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.

317, 322‒24 (1986). “A genuine dispute of material fact exists when the ‘evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Burrell v.

Prudential Ins. Co. of Am., 820 F.3d 132, 136 (5th Cir. 2016) (quoting Anderson v.

Liberty Lobby, 477 U.S. 242, 248 (1986)). A fact is material if “its resolution could affect

the outcome of the action.” Nunley v. City of Waco, 440 F. App’x 275, 277 (5th Cir.

2011). The court must view the facts and draw all reasonable inferences in the light most

favorable to the nonmoving party. Darden v. City of Fort Worth, 880 F.3d 722, 727 (5th

Cir. 2018).

         “Where the non-movant bears the burden of proof at trial, ‘the movant may merely

point to the absence of evidence and thereby shift to the non-movant the burden of

demonstrating . . . that there is an issue of material fact warranting trial.” Kim v. Hospira,

Inc., 709 F. App’x 287, 288 (5th Cir. 2018) (quoting Nola Spice Designs, L.L.C. v.

2/9
      Case 4:18-cv-01224 Document 80 Filed on 02/26/21 in TXSD Page 3 of 9




Haydel Enters., Inc., 783 F.3d 527, 536 (5th Cir. 2015)). If the movant produces evidence

that tends to show that there is no dispute of material fact, the nonmovant must then

identify evidence in the record sufficient to establish the dispute of material fact for trial.

Celotex, 477 U.S. at 321‒23. The nonmovant must “go beyond the pleadings and by her

own affidavits, or by depositions, answers to interrogatories and admissions on file,

designate specific facts showing that there is a genuine issue of material fact for trial.”

Giles v. Gen. Elec. Co., 245 F.3d 474, 493 (5th Cir. 2001) (citing Celotex, 477 U.S. at

324). “This burden will not be satisfied by ‘some metaphysical doubt as to the material

facts, by conclusory allegations, by unsubstantiated assertion, or by only a scintilla of

evidence.’” Jurach v. Safety Vision, L.L.C., 642 F. App’x 313, 317 (5th Cir. 2016)

(quoting Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540 (5th Cir. 2005)).

       A. Municipal Liability Under 42 U.S.C. § 1983

       “Section 1983 provides a remedy against ‘any person’ who, under color of state

law, deprives another of rights protected by the Constitution.” Collins v. City of Harker

Heights, Tex., 503 U.S. 115, 120 (1992). A local government may not be sued under

Section 1983 for the deprivation of rights guaranteed by the Constitution or federal law

inflicted solely by its employees or agents. See Monell v. New York City Dept. of Soc.

Servs., 436 U.S. 658, 691 (1978) (“[A] municipality cannot be held liable under § 1983

on a respondeat superior theory.”) However, “when execution of a government’s policy

or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be

said to represent official policy, inflicts the injury,” the government agency is liable

under Section 1983. Id.

3/9
      Case 4:18-cv-01224 Document 80 Filed on 02/26/21 in TXSD Page 4 of 9




       To state a claim under Section 1983, “a plaintiff must show that (1) an official

policy (2) promulgated by the municipal policymaker (3) was the moving force behind

the violation of a constitutional right.” Peterson v. City of Fort Worth, 588 F.3d 838, 847

(5th Cir. 2009).

               “An official policy is either (1) a policy statement, ordinance,
       regulation, or decision that is officially adopted and promulgated by the
       municipality’s lawmaking officers or by an official to whom the lawmakers
       have delegated policy-making authority; or (2) a persistent, widespread
       practice of officials or employees, which, although not authorized by
       officially adopted and promulgated policy, is so common and well-settled
       as to constitute a custom that fairly represents the municipal policy. Actual
       or constructive knowledge of such custom must be attributable to the
       governing body of the municipality or to an official to whom that body has
       delegated policy-making authority.”

McIntosh v. Smith, 690 F. Supp. 2d 515, 530 (S.D. Tex. Feb. 2, 2010) (citing

Webster v. City of Houston, 735 F.2d 838, 841 (5th Cir. 1984) (en banc)).

       A local government’s decision not to train certain employees about their legal duty

to avoid violating citizens’ rights can only be considered an official government policy

where the failure to train amounts to “deliberate indifference” to the rights of persons

with whom the employee comes into contact. Connick v. Thompson, 563 U.S. 51 (2011)

“‘[D]eliberate indifference’ is a stringent standard of fault, requiring proof that a

municipal actor disregarded a known or obvious consequence of his action.” Bd. of

County Comm’rs of Bryan County, Okl. v. Brown, 520 U.S. 397, 410 (1997).

   III.   ANALYSIS

       A. Policy of Allowing Excessive Force




4/9
      Case 4:18-cv-01224 Document 80 Filed on 02/26/21 in TXSD Page 5 of 9




       Here, Gomez alleges that Houston is liable for the actions of the Officer

Defendants because they acted pursuant to a custom, policy or procedure of allowing

excessive force and covering up unlawful arrest and excessive-force incidents. (Dkt. 65 at

p. 17) He also alleges that “the Constable is the final policymaker in connection with

supervision, discipline and training of those deputies under his command.” (Dkt. 65 at pp.

17–18) However, Gomez fails to provide summary judgment evidence establishing that

the “Constable’s” alleged policies regarding supervision and training were the cause of

his injuries arising at the hands of the Houston Police Department officers. As the City

points out, “there is absolutely nothing to link the Constable or Harris County to any act

or omission of the City in this case. (Dkt. 69 at p. 5) In fact the Court notes that the City

does not even employ either a “Constable” or “deputies.” Accordingly, Gomez cannot

satisfy the third element of the Monell claim which requires establishing a policy that was

the moving force behind the violation of a constitutional right.” See Peterson v. City of

Fort Worth, 588 F.3d 838, 847 (5th Cir. 2009). The City is entitled to summary judgment

regarding this claim.

       B. Cover Up

       Next Gomez alleges that the City and its internal affairs department “have a

custom or practice of allowing cover-up of the Defendant Officers’ improper and

constitutionally-violative conduct.” As proof, Gomez offers the fact that the officers in

this case were “exonerated” even though there is body camera footage of the arrest which

shows that excessive force was used. (Dkt. 65 at p. 19)



5/9
      Case 4:18-cv-01224 Document 80 Filed on 02/26/21 in TXSD Page 6 of 9




       Taking Gomez’s version of the facts as true, the mere fact that members of the

HPD attempted to cover up the allegedly excessive force used in this case is not sufficient

to raise a genuine issue of material fact for trial regarding the existence of a persistent,

widespread practice of officials or employees, which, although not authorized by

officially adopted and promulgated policy, is so common and well-settled as to constitute

a custom that fairly represents municipal policy attributable to the City. In Peterson v.

City of Fort Worth, Texas, the Fifth Circuit explained that "[w]here prior incidents are

used to prove a pattern, they 'must have occurred for so long or so frequently that the

course of conduct warrants the attribution to the governing body of knowledge that the

objectionable conduct is the expected, accepted practice of city employees.'"

Peterson, 588 F.3d 838, 850 (5th Cir. 2009) (quoting Webster v. City of Houston, 735

F.2d 838, 842 (5th Cir. 1984)). The Fifth Circuit also explained that "[a] pattern . . .

requires 'sufficiently numerous prior incidents,' as opposed to isolated instances." Id.

(quoting McConney v. City of Houston, 863 F.2d 1180, 1184 (5th Cir. 1989)). Here,

Gomez has made no such showing. Accordingly, the City is also entitled to summary

judgment regarding this claim.

       C. Failure to Train

       Gomez argues that because Heaven was training Koeppel when Heaven allegedly

violated Gomez’s rights, HPD is liable for failing to properly train its officers. “The

failure to train can amount to a policy if there is deliberate indifference to an obvious

need for training where citizens are likely to lose their constitutional rights on account of

novices in law enforcement.” Peterson, 588 F.3d at 849. To hold a municipality liable for

6/9
      Case 4:18-cv-01224 Document 80 Filed on 02/26/21 in TXSD Page 7 of 9




failure to train an officer, it must have been obvious that “the highly predictable

consequence of not training” its officers was that they “would apply force in such a way

that the Fourth Amendment rights of [citizens] were at risk.” Brown v. Bryan Co., Okla.,

219 F.3d 450, 461 (5th Cir. 2000).

       Here, Gomez offers no summary judgment evidence about Kloeppel or any other

officer’s training beyond his conclusory statements that his alleged constitutional

violations were a “highly predictable” consequence of HPD’s failure to train its officers

and the fact that Kloeppel was present at Gomez’s arrest while he was in training. (Dkt.

65 at p. 18) This in itself is not evidence of a failure to train the City is entitled to

summary judgment regarding this claim. See Spiller v. City of Texas City, Police Dept.,

130 F.3d 162 (5th Cir. 1997) (holding that for a plaintiff to sufficiently allege that a

municipality is liable for the misconduct of one of its employees, the description of the

policy or custom and its relationship to the underlying constitutional violation cannot be

conclusory; it must contain specific facts). Accordingly, the city is also entitled to

summary judgment regarding this claim.

       D. Ratification

       Finally, Gomez claims that “Houston ratified the constitutionally violative actions

of the officers involved” by implementing internal affairs policies that greatly favor

officers in disciplinary matters. (Dkt. 65 at p. 19)

       “If the authorized policymakers approve a subordinate’s decision and the basis for

it, their ratification would be chargeable to the municipality because their decision is

final.” City of St. Louis v. Praprotnik, 485 U.S. 112 (1988). However, the Fifth Circuit

7/9
      Case 4:18-cv-01224 Document 80 Filed on 02/26/21 in TXSD Page 8 of 9




has limited the theory of ratification to “extreme factual situations.” Compare Snyder v.

Trepagnier, 142 F.3d 791, 798 (5th Cir. 1998) (refusing to find ratification where officer

shot fleeing suspect in the back), with Grandstaff v. City of Borger, 767 F.2d 161 (5th

Cir. 1985) (finding ratification where in response to a minor traffic violation, three patrol

cars engaged in a high-speed chase during which they fired wildly at the suspect; the

object of this chase took refuge on an innocent person’s ranch, where the entire night

shift of the city police force converged and proceeded to direct hails of gunfire at

anything that moved, killing the innocent rancher as he emerged from his own vehicle.)

       Taking Gomez’s version of the facts as true and viewing the evidence in the light

most favorable to Gomez, the Court concludes that he has failed to present evidence of an

extreme factual situation from which a reasonable factfinder could conclude that the City

knowingly ratified unconstitutional conduct committed by the Officer Defendants. The

summary judgment evidence establishes that HPD's Internal Affairs Division investigated

this incident, that like the evidence before this Court the evidence before HPD's

investigators contained conflicting versions of the facts, and that following its

investigations HPD concluded that the Officer Defendants had not acted improperly

under the circumstances. Although Gomez apparently disagrees with HPD's decision not

to reprimand the Officer Defendants because HPD found that they had acted reasonably

under the circumstances, Gomez has failed to produce any evidence from which a

reasonable factfinder could conclude either that HPD reached this conclusion knowing

that the Officer Defendants had actually acted improperly, or that HPD's failure to

discipline    the    Officer     Defendants       shows     that     the    City     ratified

8/9
      Case 4:18-cv-01224 Document 80 Filed on 02/26/21 in TXSD Page 9 of 9




unconstitutional conduct. See City of St. Louis v. Praprotnik, 485 U.S. 112, 130

(1988) (emphasizing that "[s]imply going along with discretionary decisions made by

one's subordinates . . . is not a delegation to them of the authority to make policy"); see

also McIntosh v. Smith, 690 F. Supp. 2d. 515, 533–34 (S.D. Tex. Feb. 2, 2010); Peterson,

588 F.3d at 848 n.2 (citing with approval Kibbe v. City of Springfield, 777 F.2d 801, 809

n.7 (1st Cir. 1985), a case in which the First Circuit rejected a similar contention that a

municipality's failure to discipline a police officer "amounts to the sort of ratification

from which a jury properly could infer municipal policy"). Accordingly, the City is

entitled to summary judgment regarding this claim.



   IV.      CONCLUSION

         For the reasons stated above, the City of Houston’s Motion for Summary

Judgment is GRANTED.

         SIGNED at Houston, Texas, this 26th day of February, 2021.


                                             ___________________________________
                                             GEORGE C. HANKS, JR.
                                             UNITED STATES DISTRICT JUDGE




9/9
